     ALEX R. KESSEL (State Bar No. 110715)
 1
     LAW OFFICES OF ALEX R. KESSEL
 2   15910 Ventura Blvd., Suite 1030
     Encino, California 91436
 3   Telephone: (818) 995-1422
     Facsimile: (818) 788-9408
 4   Email: KesselLawFirm@gmail.com
 5
     Attorney for Defendant
 6   LORIK PAPYAN

 7                                        UNITED STATES DISTRICT COURT
 8                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                              Case Number.: 3:18-cr-00533-RS-3
                            Plaintiff,
11                                                           DEFENDANT LORIK PAPYAN’S REQUEST
                   vs.                                       FOR SUBSTITUTION OF ATTORNEY
12

13                                                           COURT: Courtroom of the Honorable Richard
      OVASAPYAN, et al.,                                     Seeborg United States District Judge
14                   Defendant,

15

16           TO THE HONORABLE RICHARD SEEBORG, JUDGE OF THE UNITED STATES

17   DISTRICT COURT:
18           COMES NOW defendant Lorik Papyan requests to substitute:
19
                     ALEX R. KESSEL (State Bar No. 110715)
20                   15910 Ventura Blvd., Suite 1030
                     Encino, California 91436
21                   Telephone: (818) 995-1422
                     Facsimile: (818) 788-9408
22
                     Email: kesselLawFirm@gmail.com
23
     as his attorney of record in this action, in place of
24
                     Arash Moussavian (State Bar No. 212100)
25                   Maranga Morgenstern
                     88 Keany Street, Suite 1475
26
                     San Francisco, CA 94108
27                   Phone: 415-248-5315
                     Fax: 415-248-5314
28                   Email: arashmoussavian@cal.berkeley.edu


                                                              1
